


Exhibit 10.29

 

Appendix A
of the Notice of Annual
Shareholder’s Meeting
on May 21, 1997

 

WESTERN GAS RESOURCES, INC.
1997 STOCK OPTION PLAN

 

This Plan is established by Western Gas Resources, Inc., a Delaware corporation,
for certain employees of the Corporation who qualify as participants, and shall
be known as the Western Gas Resources, Inc. 1997 Stock Option Plan. The Plan
provides stock options for employees of the Corporation. It is intended that
options granted under the Plan constitute “incentive stock options” within the
meaning of Section 422 of the Code and the Plan and any options granted
hereunder shall be construed accordingly.

 

1.                                       Purpose. The purpose of the Plan is to
enable certain of the Corporation’s employees to participate in the growth and
profitability of the Corporation by providing a method whereby such employees
may be encouraged to invest in the Corporation’s common stock on reasonable
terms, to increase incentives to contribute to the Corporation’s future success
and prosperity and to allow them to acquire a proprietary interest in the
Corporation’s business. Further, the availability and offering of stock options
under the Plan supports and encourages employees to remain in the employ of the
Corporation.

 

2.                                     Definitions. The terms used herein shall
have the following meanings:

 

(a)                                  “Board” shall mean the Board of Directors
of the Corporation.

 

(b)                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended.

 

(c)                                  “Common Stock” shall mean the $0.10 par
value common stock of the Corporation which shall be authorized and unissued
stock or treasury stock.

 

(d)                                 “Corporation” shall mean Western Gas
Resources, Inc., a Delaware corporation, and any subsidiary thereof.

 

(e)                                  “Disabled” shall mean an employee of the
Corporation found to be unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death, or which has lasted, or can be expected to last,
for a continuous period of not less than twelve (12) months.

 

(f)                                    “Disqualified Employee” shall mean an
employee of the Corporation who, either directly or indirectly at the time an
option is granted, owns more than ten percent (10%) of the total combined voting
power of all classes of stock of the Corporation or any subsidiary or parent of
the Corporation. For purposes of this determination, the employee shall be
considered as owning the stock owned, directly or indirectly, by or for his
spouse, brothers and sisters (whether by whole or half-blood), ancestors, and
lineal descendants; and stock owned, directly or indirectly, by or for a
corporation, partnership, estate, or trust shall be considered as being owned
proportionally by or for a shareholder.

 

(g)                                 “Fair Market Value” of stock shall mean the
New York Stock Exchange Composite Transactions average closing price for the
Common Stock reflected in The Wall Street Journal or another publication
selected by the Board for the ten (10) business days preceding the day the
Option is granted to each eligible employee. If Shares of Common Stock have not
been traded on the New York Stock Exchange for more than 10 business days
immediately preceding the granting of an Option, or if deemed appropriate by the
Board for any other reason, the fair market value of shares of Common Stock
shall be as determined by the Board in such other manner as it may deem
appropriate.

 

(h)                                 “Incentive Stock Option” shall mean any
option which is intended to meet and comply with the term “incentive stock
option” as set forth in Section 422 of the Code.

 

(i)                                     “Option” shall mean an incentive stock
option granted by the Corporation under this Plan.

 

(j)                                     “Optionee” shall mean an eligible
employee of the Corporation who has been granted an Option under this Plan.

 

A-1

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

(k)                                  “Plan” shall mean the 1997 Stock Option
Plan set forth in and by this document and all subsequent amendments thereto.

 

(I)                                    “Regulations” or “Regs.” shall mean the
Treasury Regulations promulgated under the Code.

 

(m)                               “Stock Option Agreement” shall mean an
agreement between an Optionee and the Corporation which evidences the Optionee’s
right to acquire Common Stock under the Plan and which contains terms and
conditions consistent with this Plan as approved by the Board.

 

3.                                       Eligibility. Employees of the
Corporation who have been employed by the Corporation for at least one (1) year
shall be eligible for selection to participate in the Plan as determined from
time to time by the Board, No Option shall be granted to a Disqualified
Employee.

 

4.                                       Administration of Plan.

 

(a)                                  The Board of Directors of the Corporation
shall administer the Plan. The Board shall have the authority to: (i) construe
and interpret the Plan; (ii) define the terms used herein; (iii) determine the
duration and purpose of leaves of absence which may be granted to Optionees
without constituting a termination of their employment for the purposes of the
Plan; (iv) make all other determinations necessary or advisable for the
administration of the Plan; and (v) appoint a Committee to administer the Plan
and to delegate to that Committee all of the authority to administer the Plan in
accordance with the provisions of this Agreement. The determination of the Board
in the matters referred to in this paragraph shall be conclusive.

 

(b)                                 The Board shall have power, subject to the
limitations contained herein, to fix the price, terms, and conditions for the
grant or exercise of any Option under the Plan.

 

(c)                                  The Board may at any time cancel any
unexercised stock options awarded under the Plan, whether or not vested, if an
Optionee engages in conduct which the Board determines to be detrimental to the
best interests of the Corporation.

 

(d)                                 The Board may at any time and from time to
time amend, suspend, or terminate the Plan and may amend the form of the Stock
Option Agreement, in such respects as it shall deem advisable; provided that
such modification shall not change: (1) the maximum number of shares for which
Options may be granted; (2) the Option price; (3) the period during which
Options may be granted or exercised; (4) the provisions relating to the class of
persons eligible to receive Options granted under the Plan; or (5) the
provisions relating to adjustments to be made upon changes in capitalization of
the Corporation. Such modification in the Plan shall not, without the consent of
an Optionee, affect such Optionee’s rights under an Option previously granted to
him or her.

 

(e)                                  If the provisions of the Code or
Regulations relating to Incentive Stock Options are changed during the term of
the Plan, the Board shall have the power to alter the Plan to conform to such
changes. The Board shall have such authority without the necessity of obtaining
further stockholder approval unless such changes in the Code or Regulations
require such approval.

 

5.                                       Participants and Allotments. The Board
may, from time to time, select Optionees from the eligible class of employees
and determine the terms and provisions of the respective Stock Option Agreements
(which need not be identical), the times at which such Options shall be granted
and the number of shares subject to each Option.

 

6.                                       Shares Subject to Plan. The maximum
number of shares from which Options may be granted under the Plan are One
Million (1,000,000) shares of the Corporation’s authorized and unissued Common
Stock. If any Option granted under the Plan shall terminate or expire prior to
exercise, in whole or in part, the shares so released from the Option may be
made the subject of additional options granted under the Plan.  The Corporation
shall reserve and keep available such number of shares of stock as will satisfy
the requirements of all outstanding options and grants under this Plan.

 

7.                                       Option Price. The purchase price of the
stock under each Option shall be the Fair Market Value of the stock subject to
the Option at the time the Option is granted.

 

A-2

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

8.                                       Conditions for Exercise of Option.

 

(a)                                  Notwithstanding anything to the contrary,
no Option or portion thereof granted under this Plan may be exercised after the
earlier of (1) five (5) years from the date the Optionee has the right to
exercise such Option or portion thereof as provided in Paragraph 8(b), below; or
(2) ten (10) years from the date the Option is granted.

 

(b)                                 At the time of the issuance of an Option,
the Board shall determine with respect to each Option the annual vesting
percentage, which shall be not less than twenty percent (20%) and not more than
thirty-three and one-third percent (33-1/3%).  For this purpose, the annual
vesting percentage shall mean the percentage of the Option which the Optionee
shall become entitled to exercise. The vesting period for each annual vesting
percentage shall be the one (1) year period commencing on the date of grant and
on each one (1) year anniversary thereof. As of each one (1) year anniversary of
the date of grant, the Optionee shall be entitled to exercise the portion of the
Option granted equal to the annual vesting percentage multiplied by the number
of one (1) year vesting periods from the original date of grant of the Option. 
The Optionee’s right to purchase the Common Stock subject to the Option shall be
cumulative, with the result that as of the end of each one (1) year vesting
period, the cumulative vesting percentage shall be increased by the annual
vesting percentage. When the cumulative vesting percentage equals one hundred
percent (100%), the Optionee shall be entitled to purchase all the Common Stock
covered by the Option, subject to the provisions of this Plan. The Option or any
portion thereof, once it becomes vested or exercisable as provided above, shall
remain vested and exercisable until it shall expire in accordance with the
provisions of this Plan, including the provisions of Sections 8(a), (c), (d) and
(e).

 

(c)                                  Except as provided in Sections 8(d) and
(e), an Optionee may exercise an Option only if, at the time such Option is
exercised, such Optionee is an employee of and has continuously since the grant
of the Option been an employee of the Corporation.

 

(d)                                 If an Optionee’s employment with the
Corporation is terminated for any reason other than (1) his or her death or
disability or (ii) his or her discharge for dishonesty or commission of a crime,
the Optionee may, within sixty (60) days thereafter and subject to the
provisions of Sections 8(a), (b) and (c), exercise the Option or portion thereof
to the extent it was exercisable as of the date of termination of his or her
employment. All unexercised Options, or portions thereof, shall terminate, be
forfeited, and shall lapse upon expiration of said sixty (60) day period, or
immediately if the Optionee’s employment is terminated for any of the reasons
set forth in (ii) above.

 

(e)                                  If an Optionee dies or becomes Disabled
while employed by the Corporation, all of the Options granted to such employee
shall become one hundred percent (100%) exercisable, without regard to the
provisions of Section 8(b), above. In such event, the Options may be exercised
by the Disabled employee, or the person or persons to whom the deceased
employee’s rights under the Option shall pass by will, or by the applicable laws
of descent and distribution; provided, however, that no such Option may be
exercised after one hundred eighty (180) days from such employee’s date of
death, or termination of employment as a result of Disability, whichever is
applicable. Upon expiration of said period, all unexercised Options, or portions
thereof, shall terminate, be forfeited and shall lapse.

 

9.                                       Method of Exercise.

 

(a)                                  To exercise an Option, the Optionee, or his
or her successors, shall give written notice to the Corporation’s Treasurer at
the Corporation’s principal office accompanied by full payment of the Common
Stock being purchased and a written statement that the shares are purchased for
investment and not with a view to distribution. However, this statement shall
not be required in the event the Common Stock subject to the Option is
registered with the Securities and Exchange Commission.  If the Option is
exercised by the successor of the Optionee, following his or her death, proof
shall be submitted, satisfactory to the Board, of the right of the successor to
exercise the Option.

 

(b)                                 Common Stock issued pursuant to this Plan
which has not been registered with the Securities and Exchange Commission shall
bear the following legend:

 

“The securities represented by this Stock Certificate have not been registered
under the Securities Act of 1933 (the “Act”) or applicable state securities laws
(the “State Acts”), and shall not be sold, pledged, hypothecated, donated or
otherwise transferred (whether or not for consideration) by the holder, except
upon the issuance to the Corporation of a favorable opinion of its counsel and
submission to the

 

A-3

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


 

Corporation of such other evidence as may be satisfactory to the Corporation to
the effect that any such transfer shall not be in violation of the Act and the
State Acts.”

 

(c)                                  The Corporation shall not be required to
transfer and deliver any stock certificate or certificates for shares purchased
upon exercise of said Options until after compliance with all then-applicable
requirements of law. In no event shall the Corporation be required to issue
fractional shares to the Optionee.

 

(d)                                 If the Corporation shall be advised by
counsel that shares of stock deliverable upon exercise of an Option are required
to be registered under the Act, or that the consent of any other authority is
required for the issuance of same, the Corporation may effect registration or
obtain consent, and delivery of shares by the Corporation may be deferred until
registration is effected or consent obtained.

 

10.                                 Rights To Terminate Employment. Nothing in
this Plan or in any Stock Option Agreement shall confer upon any participant the
right to continue in the employment of the Corporation or affect any right which
the Corporation may have to terminate the employment of such participant.

 

11.                                 Amendments and Termination. The Board of
Directors may amend, suspend, discontinue or terminate the Plan, but no such
action may, without the consent of the Optionee, alter or impair his or her
Option, except as provided in Paragraph 8.

 

12.                                 Rights As Stockholders. No stock shall be
issued until full payment for such stock has been made. The Optionee shall have
no rights as a stockholder with respect to optioned shares until the date of the
issuance of the stock certificate to him or her for such shares. No adjustments
shall be made for dividends (ordinary or extraordinary, whether in cash,
securities, or other properties) or distributions or other rights for which the
record date is prior to the date such certificate is issued.

 

13.                                 Adjustments of and Change In Stock. No
adjustment shall be made to the number of shares of Common Stock for which
options are granted by the Plan or the exercise price thereof as a result of any
change in the number of issued and outstanding shares of Common Stock. Provided,
however, the number of shares of Common Stock covered by outstanding Options, as
well as the exercise price, shall be adjusted proportionately for any increase
or decrease in the number of outstanding shares of Common Stock resulting from a
stock split, the payment of a stock dividend with respect to the Common Stock,
or any other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Company. In addition, in the
event of a dissolution or liquidation of the Corporation, a merger of the
Corporation, or sale of all or substantially all of the assets of the
Corporation, the Corporation shall take such action as may be necessary to
enable the Optionee to receive, in lieu of shares of Common Stock, securities or
other assets that were issued or payable upon such event in receipt of or in
exchange for such shares of Common Stock.

 

14.                                 Stock Option Agreement. The granting of an
Option under this Agreement occurs only by a written Stock Option Agreement,
effective on the date set forth therein, substantially in the form attached
hereto and marked Exhibit 1. executed by and on behalf of the Corporation and
the employee to whom the Option is granted, and such executed Agreement is
delivered to the Corporation.

 

15.                                 Nonassignability. No Option granted under
this Plan shall be assignable or transferable in any manner voluntarily,
involuntarily, or by operation of law, except by will or by the laws of descent
and distribution. During the life of such recipient, an Option shall be
exercisable only by such person or by such person’s guardian or legal
representative.

 

16.                                 Period of Plan. No Options shall be granted
on or after May 21, 2007. The Plan shall terminate on the later of (I) May 21,
2007; (2) the date on which all Options granted under the Plan have expired; or
(3) the date on which all Options granted under the Plan have been exercised in
full.

 

A-4

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------
